Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  n in the chain is 0-1000, however if n were to be 0, the formula does not include the formula of claim 1.  Appropriate correction is required.  The claim has been interpreted as 0<n<=1000.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elucidating the diffusion pathway of protons in ammonium polyphosphate: a potential electrolyte for intermediate temperature fuel cells (Chunwen).
With respect to claims 1, 2, and 4, Chunwen teaches an ammonium polyphosphate (NH4PO3) [which is the formula of instant claim 2] as an electrolyte material for fuel cells wherein the tetrahedral polyphosphate formed in a zig-zag chain (Abstract).
With respect to claim 15, the fuel cell may comprise oxide ion conductors (cathode materials; 1. Introduction, reference 5) and an anode (reference 2).
With respect to claim 18, the fuel cell operating temperature is in a range of 150 to 400 oC (1. Introduction, paragraph 2).
With respect to claim 20, Chunwen teaches a fuel cell having formula (I) and no formula (II), and therefore has a greater volume amount of formula (I).

Claims 8-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0316250 (Khalifah).
With respect to claims 8, 9 and 11, Khalifah teaches a cubic ionic conductor compound which may be utilized as an electrolyte (PP 0012) which may be used in a fuel cell (PP 0075). The cubic ionic conductor may be a nitrodophosphate (PP 0012) such as diammonium phosphate (PP 0101) (diammonium phosphate is a polyamidephosphate [claim 9]) which reads on formula (II) of the instant claims.
With respect to claim 10, the nitridophosphate compound may be amorphous (claim 38).
With respect to claims 15 and 16, the electrolyte may be used in fuel cell (PP 0075) which includes a cathode an anode (PP 0011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elucidating the diffusion pathway of protons in ammonium polyphosphate: a potential electrolyte for intermediate temperature fuel cells (Chunwen).
With respect to claim 3, Chunwen fails to teach the pKa of the formula, however because the formula is the same, one of ordinary skill in the art would expect the unmeasured properties to also be similar. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Claim(s) 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by US PGPub 2013/0316250 (Khalifah).
With respect to claim 13, Khalifah fails to teach the pKa of the formula, however because the formula is the same, one of ordinary skill in the art would expect the unmeasured properties to also be similar. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 19, Khalifah teaches that the cubic ionic conductors are bridged with at least two anions (PP 0016).  Because the compounds have similar structure one of ordinary skill in the art would expect the bridging atoms to be nitrogen. 

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elucidating the diffusion pathway of protons in ammonium polyphosphate: a potential electrolyte for intermediate temperature fuel cells (Chunwen) as applied to claims 1 and 15 above, and further in view of US PGPub 2006/0199063 (Miura).
Chunwen teaches the electrolyte as discussed above, wherein Al2O3, or SiO2 may be effective to enhance the ionic conductivity (3. Results and discussion, paragraph 9), but fails to teach substitution of Si, B, or Al for P. Miura teaches that Al is suitable to substitute phosphate without affecting the solvent-resistance (PP 0043).  It would have been obvious to one of ordinary skill in the art to try other known elements for the atomic P of Chunwen, and one of ordinary skill in the art would have a reasonable expectation of success in using Al, as it does not affect the solvent resistance as taught by Miura. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elucidating the diffusion pathway of protons in ammonium polyphosphate: a potential electrolyte for intermediate temperature fuel cells (Chunwen) as applied to claim 1 above, and further in view of US PGPub 2018/0237461 (Sakaguchi).
Chunwen teaches the electrolyte as discussed above, but fails to teach the addition of an acid.  Sakaguchi teaches a phosphoric acid diester salt as an additive in an electrolyte as a known additive (PP 0115) which improves the charge-discharge characteristics of a power storage element (PP 0025).  It would have been obvious to one of ordinary skill in the art to use a phosphoric acid diester salt in the electrolyte of Chunwen to improve the charge-discharge characteristics as taught by Sakaguchi.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0316250 (Khalifah) as applied to claims 8 and 15 above, and further in view of US PGPub 2006/0199063 (Miura).
Khalifah teaches the electrolyte as discussed above, but fails to teach a portion of the atomic P being substituted with Si, B or Al. Miura teaches that Al is suitable to substitute phosphate without affecting the solvent-resistance (PP 0043).  It would have been obvious to one of ordinary skill in the art to try other known elements for the atomic P of the Khalifah, and would have a reasonable expectation of success in using Al, as it does not affect the solvent resistance as taught by Miura. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0316250 (Khalifah) as applied to claim 8 above, and further in view of US Pub 2002/0160271 (Frech).
Khalifah teaches the electrolyte as discussed above, but fails to teach the use of phosphoric acid. Frech teaches a polyamine-based polymer electrolyte which may be used in a fuel cell (PP 0003).  An acid, such as H3PO4 (phosphoric acid) may be used to reduce swelling (PP 0081).  It would have been obvious to one of ordinary skill in the art to use phosphoric acid in the electrolyte of Khalifah to reduce swelling, as taught by Frech.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Chunwen as discussed above, however Chunwen teaches that the tetrahedral phosphate units are connected through O3 atoms (4. Conclusions), and therefore would not have a nitrogen bridge.  The examiner notes that Chunwen only reads on Formula (I); claim 15 allows for Formula (I) or Formula (II) and therefore claim 19, having similar limitations is not included in the allowable subject matter. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 03/16/2022, with respect to the rejection(s) of claim(s) 1 and 4 under Khalifah and 1, 2, 7, 8, 10, 14, 15, 19, and 20 under Frech have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in view of the amendments to the claims.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724         

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759